DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive.
Applicant has decided to not address the non-statutory double-patenting as the present claims are still undergoing prosecution.  The amended claims have been evaluated for non-statutory double patenting with respect to U.S. Patent No. 10,515,831.  Based on this evaluation, the non-statutory double-patenting rejection has been maintained below.
Applicant argue that Jenson does not involve frequency-selecting the heat source location and that instead Jenson involves “switchably activating and deactivating the electrodes in a predetermined sequence to generate overlapping zones of heating directed at the target tissue.”  However, the claims do not require varying the frequency of the AC electromagnetic input signal or a variable frequency AC electromagnetic input signal.  Therefore, as set forth below, Jenson reads on the amended claim language. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 16 recites “heat source locations individually or in groups to selectively energize one or more heat source locations.”  However, claim 10 from which these claims depend only requires a heat source location not more than one heat source location.  Therefore, it is unclear if the multiple locations are meant to further limit the location of claim 10 or if there is some other relationship between the limitations of claim 10 and claim 11.  For the purpose of the application of prior art, this limitation has been interpreted as further limiting the heat source location of claim 10.  It is suggested that these limitations be amended to include language like --the heat source location comprising a plurality of heat source locations--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 6-8, 10-13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0029500 A1 to Jenson (Jenson) in view of US 7,844,345 B2 to Boling (Boling).
Regarding claim 1 Jensen teaches a medical device (see entire document, specifically catheter 100) that is at least partially insertable or implantable into a living human or animal subject to generate heat in vivo within the subject, the medical device comprising a body (104), sized and shaped to include a biocompatible portion (103) that is configured to be insertable or implantable into the subject, the body including multiple heat source locations (119a-119n) which include multiple electrodes (120) configured for switchable activation and deactivation ([0070]).  Jensen further teaches that each of the electrode sets (119a-119n) is electrically connected to external electrode activation circuitry (320) and each electrode (120) of each electrode set (119a-119n) is separately coupled to the external activation circuitry ([0087).  The external activation circuitry (320) includes an RF generator ([0091]).  Therefore, Jensen teaches that the electrodes sets and the electrodes are selected and generate heat in response to the same signal from the RF generator which must be tuned to the specific frequency required in order to select and energize the heat source location.  However, Jensen is silent with respect to an electrical conductor and at least one of a semi-conductor, a lossy dielectric, a thin-film metal, or a crystalline active substrate arranged with respect to the electrical conductor.  
Boling teaches electrodes configured for sensing or stimulation that are formed of any number of different materials suitable for use in electrodes and that an electrode may be a semiconductor electrodes (Col. 10, lines 26-36).  It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to have utilized electrodes formed as claimed as an obvious matter of engineering design choice as Boling teaches the implantable or insertable electrodes can be formed of any number of different material (Col. 10, lines 26-36).
Regarding claim 2, Jensen in view of Boling teaches the device of claim 1 as well as Jensen teaching a pair of electrodes having a spacing therebetween, the spacing specified to allow heat to be generated using a time-varying electromagnetic input signal providing a variable frequency to control a variable location along the electrodes at which heat is generated in the active substrate (see the abstract which teaches that the multiplicity of electrodes are spaced apart on the treatment element and configured for switchable activation and deactivation in a predetermined sequence to generate overlapping zones of heating).
Regarding claim 6, Jensen in view of Boling teaches the device of claim 1, but not specifically including, at the heat source location, a capacitive coupling between the electrical conductor and the active substrate.  It is asserted that it would have been obvious to one having ordinary skill in the art to have selected capacitive coupling between the electrical conductor and the active substrate as an obvious matter of engineering design choice as an obvious selection of one known coupling method.
Regarding claim 7, Jenson in view of Boling teaches the device of claim 1 as well as Jensen teaching wherein the body includes an interior conduit capable of permitting fluid flow (see for example [0091]).
Regarding claim 8, Jensen in view of Boling teaches the device of claim 1 as well as Jensen teaching a sensor (123) located on the body at or near the heat source location (see for example [0067]), the sensor providing a sensor reading used to control the selecting and energizing of the heat source location (see for example [0089-0090]).
Regarding claim 10, Jensen teaches a method of using a biocompatible medical device (100) that is at least partially implantable into a living human or animal subject, the method comprising obtaining or providing a medical device (100) including a body (104) including a heat source location (electrode sets 119a-119n which include individual electrodes 120). Jensen further teaches that each of the electrode sets (119a-119n) is electrically connected to external electrode activation circuitry (320) and each electrode (120) of each electrode set (119a-119n) is separately coupled to the external activation circuitry ([0087).  The external activation circuitry (320) includes an RF generator ([0091]).  Therefore, Jensen teaches that the electrodes sets and the electrodes are selected and generate heat in response to the same signal from the RF generator which must be tuned to the specific frequency required in order to select and energize the heat source location.  However, Jensen is silent with respect to at least one of a semi-conductor, a lossy dielectric, a thin-film metal, or a crystalline active substrate arranged with respect to the electrical conductor.  
Boling teaches electrodes configured for sensing or stimulation that are formed of any number of different materials suitable for use in electrodes and that an electrode may be a semiconductor electrodes (Col. 10, lines 26-36).  It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to have utilized electrodes formed as claimed as an obvious matter of engineering design choice as Boling teaches the implantable or insertable electrodes can be formed of any number of different material (Col. 10, lines 26-36).
Regarding claim 11, Jensen in view of Boling teaches the method of claim 10 as well as Jensen teaching sweeping across heat source locations (see for example Fig. 5) individually or in groups to selectively energize heat source locations to attain a desired operation temperature at a first location for a desired first duration without exceeding a biological thermal budget at the first location, then selectively energizing ones of the heat source locations to attain a desired operating temperature at a different second location for a desired second duration without exceeding a biological thermal budget at the second location ([0087-0097]).
Regarding claim 12, Jensen in view of Boling teaches the method of claim 12 as well as Jensen teaching dynamically generating heat in the active substrate in response to the AC electromagnetic input signal applied to the electrical conductor, including using the AC electromagnetic input signal to manage an electrical conduction within the active substrate for dynamically generating heat in the active substrate ([0070-0076 and 0087-0097).
Regarding claim 13, Jensen in view of Boling teaches the method of claim 10, but not specifically providing or using, at the heat source location, a pair of electrodes with variable interelectrode spacing, or a planar resonator or a strip-line structure.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a pair of electrodes with variable interelectrode spacing, or a planar resonator or a strip-line structure as an obvious matter of engineering design choice since one having ordinary skill in the art would have been reasonable apprised of the options for providing heat as desired.
Regarding claim 15, Jensen in view of Boling teaches the method of claim 10 as well as Jensen teaching using a sensor reading to control at last one of the electing and energizing a heat source location ([0087-0097]).
Regarding claim 16, Jensen in view of Boling teaches the method of claim 15 as well as Jensen teaching wherein the heat source location is one of a plurality of heat source locations and further sweeping across heat source locations (see for example Fig. 5) individually or in groups to selectively energize heat source locations to attain a desired operation temperature based on a sensor reading ([0087-0097]), wherein the sensor reading includes information about a temperature associated with at least a portion of the body ([0087-0097]).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen and Boling as applied to claim 1 above, and further in view of US 5,191,883 to Lennox et al. (Lennox).
Regarding claim 9, Lennox teaches the device of claim 1 as well as a temperature sensor arrangement at the treatment element and coupled to the electrical conductor arrangement (see for example [0009]), but not a piezoelectric or other mechanical output transducer located on the body.  Lennox teaches an analogous device including a sensor that consists of a pressure transducer (64) in conjunction with pressure sensing circuitry and a pressure-to-temperature conversion circuit.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the temperature sensor arrangement of Jenson with that of Lennox as an obvious matter of engineering design choice. 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen and Boling as applied to claim 10 above, and further in view of US 2009/0131845 A1 to DiCarlo et al. (DiCarlo).
Regarding claim 14, Jensen in view of Boling teaches the method of claim 10, but not using the heat source location for providing an amount of heat to inhibit disrupt, or sterilize a biofilm within, on, or adjacent to the body, wherein the providing the amount of heat is less than an amount of heat to damage a biological tissue or fluid adjacent to or near the body.  DiCarlo teaches that after implanting a catheter, a biofilm can grow on the outer surface and toe degrade the biofilm a heating element is used to raise the temperature of the biofilm enough to degrade pathogens while preventing damage to the catheter and surrounding anatomy ([0044]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a heat source location of Jenson for the purpose of inhibiting, disrupting or sterilizing a biofilm to prevent infections as taught by DiCarlo ([0044]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,515,831. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the patent.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794